COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                        NO.
2-09-371-CR
 
 
MARK EDWIN HARDESTY                                                     APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM CRIMINAL
DISTRICT COURT NO. 4 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Pursuant to a plea bargain, the trial court
convicted Appellant Mark Edwin Hardesty upon his plea of guilty to the offense of
robbery and sentenced him to twenty years=
confinement.  The habitual paragraphs
were waived.  Appellant filed a timely
notice of appeal.




The trial court=s
certification states that this is a plea-bargained case and that Appellant has
no right of appeal.  Accordingly, we
informed Appellant=s counsel and Appellant by
letter on October 30, 2009, that this appeal was subject to dismissal unless
Appellant or any party filed a response showing grounds for continuing it on or
before November 9, 2009.[2]
In response, Appellant filed a AMotion
to Amend the Notice of Appeal to Correct Defects or Irregularities Pursuant to
Tex. R. App. P. 25.2(d).@ 
We grant the motion in part and deny it in part and file the amended
notice of appeal as of the date we received it, November 6, 2009.  We deny all other pending motions. 
The amended notice of appeal does not show
grounds for continuing the appeal. 
Because Appellant=s response to our inquiry does
not present a valid ground for continuing this appeal in light of the trial
court=s
certification that he has no right of appeal, we dismiss this appeal.[3]
PER CURIAM
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  December 17, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
25.2(a)(2), 25.2(d).


[3]See Tex. R. App. P. 25.2(d),
43.2(f).